IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45047

ARNOLD DEAN ANDERSON,                          )
                                               )    Filed: August 31, 2018
       Petitioner-Appellant,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
STATE OF IDAHO,                                )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Respondent.                             )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment denying petition for post-conviction relief, affirmed.

       Robyn A. Fyffe, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent. Kale D. Gans argued.
                 ________________________________________________

LORELLO, Judge
       Arnold Dean Anderson appeals from a judgment denying his petition for post-conviction
relief. Anderson argues that the district court abused its discretion in denying his motion to
produce metadata and in denying his petition. For the reasons set forth below, we affirm.
                                               I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Anderson was convicted of possession of a controlled substance, I.C. § 37-2732(c)(1),
based on evidence found during a search of his automobile. 1 This Court affirmed Anderson’s
judgment of conviction in an unpublished opinion. State v. Anderson, Docket No. 41730 (Ct.
App. Nov. 17, 2015). While his direct appeal was pending, Anderson filed a petition for


1
       Anderson was also found to be a persistent violator, I.C. § 19-2514.


                                               1
post-conviction relief alleging ineffective assistance of trial counsel and denial of Anderson’s
right to self-representation. Anderson also filed a motion to appoint post-conviction counsel,
which the district court granted. At Anderson’s request, post-conviction counsel filed a motion
to produce transcripts, audio recordings and metadata, arguing that the production of such items
was necessary to support Anderson’s post-conviction claims.            The district court granted
Anderson’s motion for the audio recordings and certified transcripts, but denied Anderson’s
motion for metadata.        The district court held an evidentiary hearing on Anderson’s
post-conviction claims, after which it allowed the parties to submit briefs containing the parties’
closing arguments.      In his post-hearing briefing, Anderson raised additional ineffective
assistance of trial counsel claims, which the district court considered after concluding that the
claims were tried by consent due to the State’s failure to object to the presentation of evidence on
those claims at the evidentiary hearing. 2 The district court denied relief on all of his claims and
dismissed Anderson’s petition. Anderson appeals.
                                                 II.
                                   STANDARD OF REVIEW
       Whether to authorize discovery in a post-conviction case is a matter directed to the
discretion of the court. Raudebaugh v. State, 135 Idaho 602, 605, 21 P.3d 924, 927 (2001).
When a trial court’s discretionary decision is reviewed on appeal, the appellate court conducts a
multi-tiered inquiry to determine whether the lower court correctly perceived the issue as one of
discretion; acted within the boundaries of such discretion and consistently with any legal
standards applicable to the specific choices before it; and reached its decision by an exercise of
reason. Sun Valley Shopping Ctr., Inc. v. Idaho Power Co., 119 Idaho 87, 94, 803 P.2d 993,
1000 (1991).
       On review of an order denying post-conviction relief after an evidentiary hearing, the trial
court’s determination that the petitioner has not met his or her burden of proof is entitled to great
weight, and a finding that the petitioner has failed to prove his or her claims will not be set aside
unless that finding is clearly erroneous. Murray v. State, 156 Idaho 159, 164, 321 P.d 709, 714


2
        The district court also noted that Anderson did not pursue or present evidence on certain
claims that were pled in his petition, and the district court dismissed those claims. Those claims
are not at issue on appeal.

                                                 2
(Ct. App. 2014); Sanders v. State, 117 Idaho 939, 940, 792 P.2d 964, 965 (Ct. App. 1990). The
credibility of the witnesses, the weight to be given to their testimony and the inferences to be
drawn from the evidence are all matters solely within the province of the district court. Larkin v.
State, 115 Idaho 72, 73, 764 P.2d 439, 440 (Ct. App. 1998).
                                                III.
                                           ANALYSIS
A.     Discovery Request--Motion to Produce Metadata
       Anderson asserts that the district court abused its discretion in denying his motion to
produce metadata, arguing that the metadata was necessary to protect his substantial rights due to
his concerns that the transcripts and audio recordings of certain hearings had been altered. The
State argues that Anderson failed to preserve this argument because he conceded to the district
court that his request was unsupported by authority. Alternatively, the State argues that, even if
the claim of error is preserved, Anderson has failed to identify how the district court abused its
discretion and argues that the claim fails on the merits. We affirm the district court’s denial of
Anderson’s request for discovery in the form of metadata because Anderson has failed to identify
how the district court abused its discretion in denying his discovery motion.
       When a petitioner believes discovery is necessary for acquisition of evidence to support a
claim for post-conviction relief, the petitioner must obtain authorization from the district court to
conduct discovery. I.C.R. 57(b); Raudebaugh, 135 Idaho at 605, 21 P.3d at 927. Discovery in a
post-conviction action is not required unless necessary to protect a petitioner’s substantial rights.
Murphy v. State, 143 Idaho 139, 148, 139 P.3d 741, 750 (Ct. App. 2006); Griffith v. State, 121
Idaho 371, 375, 825 P.2d 94, 98 (Ct. App. 1992).            Discovery may be denied where the
petitioner’s claims are nothing more than speculation, unsupported by any evidence.
Raudebaugh, 135 Idaho at 605, 21 P.3d at 927. Indeed, discovery may not be used to engage in
fishing expeditions, as post-conviction actions provide a forum for known grievances, not an
opportunity to search for them. Murphy, 143 Idaho at 148, 139 P.3d at 750.
       This post-conviction action arises from Anderson’s conviction in Twin Falls County Case
No. CR-13-154 (Case 154). However, Anderson’s discovery request was for the transcripts,
audio recordings, and metadata for all hearings in Case 154, as well as a separate 2013 criminal
case in which Anderson was also convicted of possessing methamphetamine--Case


                                                 3
No. CR-13-7911 (Case 7911). The district court granted Anderson’s request for transcripts and
the related audio recordings for both cases.        With respect to Anderson’s request for the
associated metadata, the district court acknowledged Anderson’s reliance on Federal Rule of
Civil Procedure 34, 3 but indicated it was unsure whether the rule would apply in state court.
Nevertheless, the district court advised Anderson he could review the transcripts and audio
recordings and that if (after doing so), Anderson believed there was an error, he could advise the
district court of the error and the district court would hold a hearing at which Anderson could
present evidence in support of the errors identified.       At a subsequent status conference,
post-conviction counsel explained that Anderson believed the recordings from Case 7911 had
been altered. With respect to Case 154, post-conviction counsel advised the district court that
there were no grounds to proceed with the request for metadata. The district court also allowed
Anderson to speak in support of his request for metadata. Anderson argued that the request for
metadata related to Case 7911 was relevant to Case 154 because there was “cross-fertilization”
between the two cases in relation to Anderson’s request to represent himself. The district court
denied Anderson’s motion for metadata, concluding Anderson had all transcripts in relation to
Case 154, which was sufficient for pursuing his post-conviction claims. The district court
advised Anderson that, if he was contending “some shenanigans” occurred in court which were
not reflected in the transcripts, he could present evidence of such at the post-conviction
evidentiary hearing.
       On appeal, Anderson does not provide meaningful legal argument as to how the district
court erred in denying his request for metadata. The record reveals that the district court
correctly perceived the issue as one of discretion, acted within the applicable legal standards
governing discovery requests in post-conviction, and reached its decision by an exercise of
reason. Although Anderson recognizes the district court’s decision was discretionary, he does
not identify which prong of the three-part abuse of discretion framework the district court failed
to satisfy as required under State v. Kralovec, 161 Idaho 569, 575 n.2, 388 P.3d 583, 589 n.2
(2017). At best, Anderson suggests that the district court could have ordered the metadata


3
        Federal Rule of Civil Procedure 34, in relevant part, addresses the production of
electronically stored information. Fed. R. Civ. P. 34(b)(2)(E). The rule does not, however, use
the term “metadata.”

                                                4
pursuant to I.R.C.P. 34, which is patterned after Fed. R. Civ. P. 34, but Anderson does not apply
the requirements of the rule to his request. Instead, Anderson argues, in conclusory fashion, that
the district court erred in denying his motion because the metadata was necessary to protect his
substantial rights since Anderson was concerned that the transcripts and audio recordings had
been altered. However, there was no basis for the district court to grant the motion based on the
information provided or the legal arguments presented to it. Because Anderson’s conclusory and
speculative argument is inadequate to show an abuse of discretion, we affirm the district court’s
denial of Anderson’s request for metadata. See Hull v. Giesler, 163 Idaho 247, 250-51, 409 P.3d
827, 830-31 (2018) (affirming district court’s evidentiary ruling because the appellant “only
presented a conclusory challenge to the district court’s decision”).
B.     Ineffective Assistance of Counsel
       Anderson argues that he proved by a preponderance of the evidence that he received
ineffective assistance of trial counsel and, as such, the district court erred in denying relief on his
ineffective assistance of trial counsel claims. Specifically, Anderson contends the evidence
established that trial counsel was ineffective in: (1) the presentation of evidence; (2) failing to
provide Anderson with copies of all discovery; (3) failing to obtain fingerprint testing of the
methamphetamine container and independent testing of the methamphetamine; and (4) failing to
review the presentence investigation report with him. We affirm the district court’s conclusion
that Anderson was not entitled to relief on these claims.
       To prevail on an ineffective assistance of counsel claim, the petitioner must show that the
attorney’s performance was deficient and that the petitioner was prejudiced by the deficiency.
Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Self v. State, 145 Idaho 578, 580, 181
P.3d 504, 506 (Ct. App. 2007). To establish a deficiency, the petitioner has the burden of
showing that the attorney’s representation fell below an objective standard of reasonableness.
Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988); Knutsen v. State, 144 Idaho
433, 442, 163 P.3d 222, 231 (Ct. App. 2007). To establish prejudice, the petitioner must show a
reasonable probability that, but for the attorney’s deficient performance, the outcome of the trial
would have been different. Aragon, 114 Idaho at 761, 760 P.2d at 1177; Knutsen, 144 Idaho at
442, 163 P.3d at 231. Under the Strickland standard, there is a strong presumption that counsel
rendered adequate assistance and made all significant decisions in the exercise of reasonable


                                                  5
professional judgment. Murray, 156 Idaho at 164, 321 P.3d at 714. This Court has long adhered
to the proposition that tactical or strategic decisions of trial counsel will not be second-guessed
unless those decisions are based on inadequate preparation, ignorance of relevant law, or other
shortcomings capable of objective evaluation. Gonzales v. State, 151 Idaho 168, 172, 254 P.3d
69, 73 (Ct. App. 2011). In short, trial counsel will not be second-guessed in the particularities of
trial preparation. Gee v. State, 117 Idaho 107, 111, 785 P.2d 671, 675 (Ct. App. 1990). “[T]he
Strickland standard must be applied with scrupulous care, lest ‘intrusive post-trial inquiry’
threaten the integrity of the very adversary process the right to counsel is meant to serve.”
Harrington v. Richter, 562 U.S. 86, 105 (2011) (quoting Strickland, 46 U.S. at 689-90).
       1.      Failure to present evidence
       Anderson’s claims that trial counsel was ineffective in the presentation of evidence
centered on trial counsel’s failure to call two witnesses and trial counsel’s failure to present
evidence that the passenger who was in the car when Anderson was arrested was unsupervised
and therefore could have left the methamphetamine in the car.            The two witnesses were
Anderson’s daughter and the passenger. In his post-hearing closing argument, Anderson argued
his daughter could have testified that, although Anderson’s name was on the registration in order
to facilitate a title loan for his daughter, she was the owner of the car and that Anderson only
drove the car when he was working on it. Anderson’s daughter would have also testified that the
passenger had prior access to the car. Anderson argued the passenger should have been called as
a witness to testify that he found the container of methamphetamine at a construction site and
gave it to Anderson. According to Anderson, testimony from his daughter and the passenger, in
conjunction with evidence that the passenger was unsupervised while in the car, would have
created reasonable doubt as to who the methamphetamine belonged to.
       The district court found that Anderson’s daughter was not called as a witness because
Anderson told trial counsel he did not want to “point the finger” at his daughter. Regarding
Anderson’s claim that his daughter could have testified that she owned the vehicle, the district
found that the record was clear that Anderson was a co-owner; the reason for his co-ownership
(the title loan) was “very minimally relevant, if at all;” and the nature of Anderson’s ownership
would not have changed the outcome. The district court further found that, even if the decision
not to call Anderson’s daughter was trial counsel’s decision alone, the decision was a strategic


                                                 6
one and there was no evidence that the decision was based on lack of preparation, ignorance of
the law, or any other objective shortcoming.          The district court similarly found that trial
counsel’s decision not to call the passenger as a witness was a strategic one. Trial counsel
testified that he met with the passenger who explained that he gave the methamphetamine to
Anderson. When trial counsel informed Anderson about what the passenger told him, Anderson
responded, “Well, yeah.” Based on this, trial counsel concluded that the passenger’s testimony
would harm Anderson’s case.
       Anderson argues that the district court’s factual findings related to trial counsel’s decision
not to call Anderson’s daughter as a witness are clearly erroneous because the district court
“failed to recognize that trial counsel misconstrued the relevance of [the daughter’s] testimony.”
Anderson contends the relevance was not to show that the methamphetamine belonged to his
daughter, but to establish that she was the “primary owner” of the vehicle and that the
methamphetamine could have belonged to the passenger based on the passenger’s access to the
vehicle. Anderson’s argument does not demonstrate clear error by the district court. The district
court specifically addressed the relevance of the daughter’s testimony that she owned the vehicle
and trial counsel’s reasons for not calling the daughter as a witness. The district court correctly
concluded that the decision was trial strategy which is not subject to second-guessing in
post-conviction. See Campbell v. State, 130 Idaho 546, 548, 944 P.2d 143, 145 (Ct. App. 1997)
(recognizing trial counsel’s decisions regarding which witnesses to call is encompassed in that
aspect of trial counsel’s role denominated trial tactics or strategic choices).
       Anderson does not identify any error by the district court in its conclusion that trial
counsel made a strategic decision to not call the passenger as a witness based on trial counsel’s
assessment that the testimony could harm Anderson’s case. Instead, Anderson argues that “trial
counsel’s failure to conduct a meaningful investigation caused him to misconstrue the relevance
of [the passenger’s] potential testimony.”         Anderson asserts the relevance was not the
passenger’s knowledge of the methamphetamine, but the passenger’s access to the car.
Anderson’s argument regarding the import of the passenger’s testimony is not preserved.
Anderson’s argument to the district court was the passenger’s testimony that he found the
container of methamphetamine and gave it to Anderson would have established the container
belonged to the passenger. Anderson’s argument was not that trial counsel was deficient for


                                                  7
failing to conduct a meaningful investigation or for misconstruing the relevance of the
passenger’s testimony. Because Anderson has identified no error in the district court’s resolution
of the claim Anderson raised in relation to trial counsel’s decision not to call the passenger as a
witness, we affirm the district court’s dismissal of this claim.
       Anderson’s final argument in relation to the presentation of evidence is based on trial
counsel’s failure to present evidence the passenger was not supervised during the entirety of the
traffic stop. Anderson argued in his post-hearing briefing that there was evidence that (at the
time of Anderson’s arrest) there was at least a short period of time in which the passenger was
unsupervised in the car. Anderson contended that the passenger could have “quickly placed his
drugs on [Anderson’s] side of the vehicle” during this time.          The district court made the
following factual findings regarding the passenger’s presence in the vehicle at the time of
Anderson’s arrest: (1) Anderson testified that the passenger was alone in the car for five to ten
minutes; (2) the officer who initiated the traffic stop and arrested Anderson could see the
passenger when Anderson was removed from the car; (3) Anderson testified that, due to the
tinted windows, he could not see the passenger once he was outside the car; (4) a second officer
who arrived at the scene before Anderson was removed from the car was responsible for
watching the passenger inside the car; and (5) the second officer testified that he had a clear view
of the passenger during the traffic stop.       The district court accepted the second officer’s
testimony and expressly rejected Anderson’s testimony. In its conclusions of law, the district
court did not separately address Anderson’s claim that trial counsel should have presented
evidence the passenger was unsupervised for a period of time. Presumably, this was because the
district court had already specifically accepted the officer’s testimony that the passenger was
supervised. The district court did, however, address Anderson’s “general lack of preparation”
claim, which was partly predicated on the extent to which the passenger was supervised while in
the car, and rejected it. The district court found that trial counsel filed a motion to suppress, had
his investigator attempt to contact the passenger prior to trial, and had a good understanding of
the case.
       On appeal, Anderson asserts that “the question for the district court was not whether [the
passenger] was constantly supervised but, rather, whether trial counsel was ineffective for failing
to present available evidence that established [the passenger] had the opportunity to leave the


                                                  8
container in the car.” Anderson then concludes that, had trial counsel “admitted available
evidence that [the passenger] was not constantly supervised, there is a reasonable probability” of
a different outcome. Contrary to Anderson’s argument, but consistent with his conclusion, the
question presented to the district court was based on whether Anderson was constantly
supervised. Having found Anderson was constantly supervised, the district court necessarily
found trial counsel was not ineffective in failing to present evidence of the opposite. Anderson
has failed to identify any error in the district court’s factual findings or its legal conclusion
Anderson failed to meet his burden of showing trial counsel was ineffective in the presentation
of evidence.
       2.      Failure to provide complete discovery
       Anderson contends that the district court erred in denying his claim that trial counsel was
ineffective for failing to provide Anderson with complete discovery.          In his post-hearing
briefing, Anderson argued that he made several requests for discovery to which trial counsel did
not respond. Anderson did not, however, identify any specific items he did not receive or
explain how the failure to provide discovery prejudiced him. In addressing this claim, the
district court found that trial counsel “did share discovery with Anderson sufficiently to apprise
him of the state’s claims against him, and of what witnesses should potentially be called to rebut
the same.”     The district court also specifically accepted trial counsel’s testimony that he
customarily shared audio recordings with his clients either by playing the recordings for his
clients or by providing copies and that Anderson had access to discovery in this manner. The
district court further found that Anderson was apprised of certain discovery as a result of his
presence at the suppression hearing. With respect to prejudice, the district court found Anderson
failed to establish prejudice because he did not identify any item of discovery that he allegedly
did not receive that would have made a difference in terms of his input or the outcome of the
proceedings.
       On appeal, Anderson challenges the district court’s finding that trial counsel shared
discovery with Anderson. Anderson appears to contend that the finding was erroneous because
it was based on trial counsel’s general practice and not on his specific recollection of Anderson’s
case. Anderson cites no authority for the proposition that a district court may not rely on trial
counsel’s general practice to support a finding that trial counsel acted consistently with that


                                                9
practice in a particular case or that a court must conclude that trial counsel did not act
consistently with his or her practice absent a specific recollection of doing so. There is no basis
for concluding the district court’s finding regarding trial counsel’s performance in relation to
discovery was clearly erroneous.
       Anderson also challenges the district court’s finding regarding prejudice, citing his own
testimony from the evidentiary hearing that, had he “listened to two audios,” he “would have
seen how [sic] everybody that was there” and would have known his “daughter had picked up the
car at that time.” Based on this testimony, Anderson argues on appeal that he could have
identified “other witnesses on the scene who could have potentially provided testimony at trial.”
We first note that, in his post-hearing briefing, Anderson did not identify these “two audios” as
items he did not receive that would have allowed him to guide trial counsel’s strategy, nor did he
identify what “witnesses on the scene” he could have called had the audios been made available
to him. As noted, Anderson did not identify any specific discovery he did not receive or explain
how the failure to provide discovery prejudiced him. The district court’s finding that Anderson
failed to do so is consistent with that omission. Even if the district court was expected to ferret
out from Anderson’s testimony what discovery he thought was significant despite his failure to
identify it, neither the testimony Anderson cites on appeal nor his argument on appeal explain
what audio recordings he is referring to, what witnesses he would have called, or what evidence
he would have presented based on those recordings. Accordingly, we hold the district court did
not err in concluding that Anderson failed to show prejudice based on trial counsel’s alleged
failure to provide Anderson with discovery.
       3.      Failure to obtain additional testing of the methamphetamine evidence
       Anderson asserts the district court erred in denying relief on his claim that trial counsel
was ineffective because he failed to have the plastic container which contained the
methamphetamine tested for fingerprints and failed to have the substance in the plastic container
independently tested to make sure it was methamphetamine. The district court denied relief on
this claim, finding (1) that trial counsel consulted with his supervisor regarding additional testing
of the methamphetamine and it was decided such testing would not be done and (2) that trial
counsel felt that fingerprint testing would not assist Anderson’s defense and, after discussing
fingerprint testing with Anderson, “Anderson himself decided not to have the container


                                                 10
fingerprinted.” The district court concluded that trial counsel’s decisions regarding additional
testing were objectively reasonable. The district court also found that Anderson failed to show
prejudice because there was no evidence demonstrating how additional testing would have
changed the outcome.
        Anderson argues the district court’s finding that trial counsel’s decision was objectively
reasonable based, in part, on trial counsel’s belief that testing would not aid Anderson’s defense
was error because it “presumes” Anderson’s guilt. The nature of Anderson’s complaint is
unclear.     The question presented to the district court was whether trial counsel made an
objectively reasonable decision to not pursue additional testing based on the circumstances of the
case and the nature of Anderson’s defense. This determination does not reflect a presumption of
guilt; it reflects a correct application of the law to the facts.
        Anderson also appears to argue that the district court erred in its prejudice analysis
because Anderson testified the plastic container could have been tested for fingerprints and also
testified he never saw the container before the preliminary hearing. From this, Anderson argues
that it “necessarily follows that [his] fingerprints would not be on a container he had never seen.”
We again note that this argument is different than the one made to the district court in
Anderson’s post-hearing briefing. In briefing, Anderson argued that if the container did not have
his fingerprints, “but rather another person’s fingerprints, this creates doubt.” Anderson further
argued that the failure to fingerprint the container was prejudicial because, had fingerprint testing
occurred, the “jury would have heard that the container did not have [Anderson’s] fingerprints.”
Although Anderson’s argument appears to have evolved on appeal, he has nevertheless failed to
show any error in the district court’s conclusion that he failed to show prejudice. The district
court was not required to credit Anderson’s uncorroborated lay witness testimony that the
container would not have his fingerprints on it. Moreover, Anderson failed to present any
evidence that fingerprint testing would have actually aided his defense. Thus, the district court
did not err in denying Anderson’s claims that trial counsel was ineffective for failing to request
additional testing of the methamphetamine evidence.
        4.      Failure to review the presentence investigation report
        Anderson argues that the district court erred in denying relief on his claim that sentencing
counsel was ineffective for failing to review the presentence report with him and for failing to


                                                    11
inform the district court of any corrections to the presentence report. In its factual findings, the
district court found that Anderson reviewed the presentence report a few weeks prior to
sentencing and, although counsel did not review the presentence report with Anderson, the
record was silent as to whether the attorney who substituted in to represent Anderson at
sentencing did so. The district court also found that no evidence was presented regarding the
alleged errors in the report, and the transcript of the sentencing hearing was not available in order
to ascertain whether Anderson was asked prior to sentencing whether there were any corrections
to the report. Finally, the district court found no evidence of prejudice. Accordingly, the district
court dismissed this claim.
       The two assertions Anderson advances on appeal in relation to sentencing counsel’s
performance at sentencing are unsupported by any argument or authority; rather, they are two
conclusory statements about what sentencing counsel allegedly failed to do. Anderson does not
explain why sentencing counsel’s performance was deficient, how he was prejudiced, or how the
district court erred in denying his ineffective assistance of counsel at sentencing claims. We,
therefore, affirm the district court’s dismissal of these claims. See Powell v. Sellers, 130 Idaho
122, 128, 937 P.2d 434, 440 (Ct. App. 1997).
C.     Denial of Right to Self-Representation
       Anderson argues that the district court erred in denying his claim that he was denied the
right to represent himself at sentencing. A criminal defendant has the constitutional right to
waive the assistance of counsel and to self-represent. See Faretta v. California, 422 U.S. 806,
834 (1975); State v. Averett, 142 Idaho 879, 885, 136 P.3d 350, 356 (Ct. App. 2006). A
defendant’s demand to proceed pro se must be clear, unequivocal, and timely. State v. Lippert,
145 Idaho 586, 597, 181 P.3d 512, 523 (Ct. App. 2007). When an alleged violation of a
constitutional right is asserted, we accept the trial court’s findings of fact if supported by
substantial evidence; however, we freely review the court’s application of constitutional
requirements to the facts as found. State v. Anderson, 144 Idaho 743, 746, 170 P.3d 886, 889
(2007). The district court made the following factual findings in relation to this claim:
              40.   Anderson allegedly made a motion in CR-2013-154 to represent
       himself. However, there is no support in the record for such claim.
              41.   Anderson’s Exhibit 11 is a letter from Anderson’s counsel to
       Anderson dated 10/22/2013. Counsel indicated that Anderson should be able to


                                                 12
       bring up his motion to represent himself at the pre-trial conference on 10/28/2013.
       This reference to self-representation at the pre-trial conference was regarding case
       CR-2013-7911, an entirely different case than the case at issue here. The pre-trial
       conference in CR-2013-154 was held six months before Anderson’s counsel
       wrote the letter, on 04/15/2013.
               42.     Anderson’s Exhibit 12 is a transcript from the sentencing hearing
       in case CR-2013-7911. In that hearing, Judge Stoker briefly referenced a
       dialogue he had with Anderson regarding Faretta rights and post-conviction
       matters in the “other case.” . . . . Even so, there is nothing in the record to
       support the scope or extent of any such discussion. Anderson has not shown:
       (1) a formal motion to represent himself - either written or oral - was ever made in
       CR-2013-154; or (2) that the “dialogue” that allegedly occurred was anything
       more than a general discussion.
               43.     For all this court knows, Anderson could have foregone any
       Faretta right in that discussion and decided to utilize counsel. Simply, it is not
       clear from the record that a motion was even made or what “dialogue”
       occurred. . . .
               44.     Anderson’s Exhibit 13 is a letter from court services to Anderson
       dated 02/04/2014 referencing a letter that Anderson had sent to the court. From
       the court services’ letter it appears that Anderson had inquired as to the reason
       that a hearing regarding his motion for self-representation did not occur. Again,
       this letter does not show that a formal motion was ever made by Anderson in
       CR-2013-154. To meet his burden regarding this claim, Anderson needs to show
       the actual written motion, if any; or, if the motion was made orally, reference
       from the actual hearing with a certified transcript. No such evidence exists in this
       case.
               45.     Furthermore, even if the court were to accept Anderson’s
       testimony regarding his supposed request to represent himself, Anderson
       concedes that he made such alleged motion after trial but before sentencing.[]
The district court then dismissed Anderson’s self-representation claim for three reasons:
(1) Anderson failed to establish he ever made a request to represent himself; (2) the claim is
barred pursuant to I.C. § 19-4901(b) because it should have been raised on direct appeal; 4 and
(3) there was no evidence that Anderson made a timely request to represent himself in the
underlying criminal case (Case 154).
       Anderson argues that, contrary to the district court’s findings, Exhibit 10 reflects that
“trial counsel put the district court on notice that Anderson wanted to represent himself.” There
are two reasons we need not address Anderson’s claim that Exhibit 10 supports his


4
      Anderson did raise such a claim in his direct appeal from Case 7911. State v. Anderson,
Docket No. 42027 (Ct. App. Nov. 9, 2015) (unpublished).

                                               13
self-representation claim.   First, the claim is not preserved.     In his post-hearing briefing,
Anderson did not claim that Exhibit 10 reflected his request to represent himself. Rather,
Anderson’s post-hearing argument began with a concession that his request to represent himself
in Case 154 was not timely, followed by a request that the district court change the standard for
timeliness. Second, Anderson does not challenge two of the district court’s bases for denying his
claim--one based on the failure to make a timely request, which Anderson conceded, and the
other based on I.C. § 19-4901(b). When the basis for a trial court’s ruling is not challenged on
appeal, an appellate court will affirm on the unchallenged basis. State v. Goodwin, 131 Idaho
364, 366-67, 956 P.2d 1311, 1313-14 (Ct. App. 1998).
       Even if we consider the merits of Anderson’s assertion that the district court “erred in
failing to consider the record” because Exhibit 10 supports his self-representation claim, the
district court did not err because Exhibit 10 is a transcript from Case 7911. As the district court
indicated, Anderson’s stated desire to represent himself in Case 7911 was insufficient to show a
formal request was ever made in Case 154. Thus, the district court was correct in denying
Anderson’s self-representation claim.
                                               III.
                                        CONCLUSION
       Anderson has failed to show that the district court abused its discretion in denying his
motion for discovery of the metadata associated with the audio recordings and transcripts of
various court proceedings. Anderson has also failed to show that the district court erred in
denying relief on all of his post-conviction claims and denying his petition. Accordingly, the
district court’s judgment denying Anderson’s petition for post-conviction relief is affirmed.
       Chief Judge GRATTON and Judge GUTIERREZ, CONCUR.




                                                14